Title: To Thomas Jefferson from Thomas Claxton, 13 June 1802
From: Claxton, Thomas
To: Jefferson, Thomas


            Honored SirPhilaa. June 13. 1802
            Before I left the City of Washington you mentioned a floor Cloth which you wished to have painted on Canvass—Since I have been here, I have seen a kind of grass matting which is used by the genteelest people,—it is, in my estimation very handsom and comes cheaper even than the common painted cloths of this country—Inclosed, Sir, you have a specimen of the stuff—it is a yard and a half wide and costs 7/6 pr. yard—I believe a square yard of canvass, that is good, will cost, before any paint is put on, nearly as much as a yard of this, which is yd & ½ wide—If you should fancy it, I can procure that which is varigated in coulour white and red, and by forwarding to me the plan of your floor, Sir, I can have it made immediately— The making is an exclusive change—English painted cloth costs about 3 dollars pr. square yd and American I am told is scarsely ever used
            I fully intended, Sir, before I left Washington, but forgot it, to propose to you the getting of a forte piano, which undoubtedly, is a piece of furniture, which will be pleaseing to every one—If you have no objection I shall imploy a skillful person to select one before I return
            I am, Sir, with the most Sincere regard, Your Hble Svt.
            Thos Claxton
            
              P.S. When these cloths are made, they are strongly bound, and are said to weare well
            
          